Citation Nr: 0534921	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  98-19 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right hand.  

2.  Entitlement to service connection for residuals of 
frostbite of both feet.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of frostbite of the left hand.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


The Board notes that a December 2004 medical opinion was 
received by the Board subsequent to the RO's last 
consideration of the veteran's claims for service connection 
for frostbite residuals.  Although the veteran has not 
specifically waived RO consideration of the additional 
evidence, no such waiver is required in view of the Board's 
favorable disposition of the claims.  

The issue of entitlement to a higher initial rating for 
residuals of frostbite of the left hand is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability.  

2.  The veteran has current residuals of frostbite of the 
right hand and both feet which he sustained during active 
service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).  

2.  Residuals of frostbite of the right hand and both feet 
were incurred in active military service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were received and 
initially adjudicated prior to enactment of the VCAA.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claims for service 
connection for residuals of frostbite of the right hand and 
both feet.  Therefore, no further development with respect to 
these matters is required under the VCAA or the implementing 
regulations.  

With respect to the claim for service connection for 
bilateral hearing loss disability, the veteran was provided 
with the notice required by the VCAA by letters dated in July 
2002 and January 2004, as well as the statement of the case 
and supplement statement of the case.  Although the RO did 
not specifically request him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

The record also reflects that all appropriate development to 
obtain the veteran's service medical records has been 
completed, but those records are not available because they 
were presumably destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973.  All available post-service 
medical evidence identified by the veteran has been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  

Following provision of the required notice and completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claim for service connection for bilateral 
hearing loss disability.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claim for 
service connection for bilateral hearing loss by the RO were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of this 
appeal.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Service Connection for Frostbite Residuals of the Right Hand 
and Both Feet

The evidence of record notes that the veteran's service 
medical records were presumably destroyed in the accidental 
fire at the National Personnel Records Center (NPRC) in 1973.  
The Board notes that in cases such as this, where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, 
it is noted that morning reports and admission and 
disposition reports for overseas hospitalization were 
obtained regarding the veteran's claims of frostbite during 
his active service in Korea.  A February 1953 record notes 
that the veteran was hospitalized due to frostbite of both 
hands and feet.  

Moreover, the veteran underwent a VA examination in August 
2000 which specifically noted that on physical examination of 
the hands and feet he had numbness and paresthesias.  The 
diagnosis was status post frostbite in 1953 involving both 
hands and both feet.  

In addition, a private medical statement dated in December 
2004 reflects that the veteran had been treated for 
complaints of diffuse joint pain involving his back, hips and 
hands.  It was noted that physical examination of the fingers 
revealed extensive thickening of the skin and nodular lesions 
around the finger joints.  The physician opined that such 
findings were consistent with exposure to extreme cold 
weather (frostbite) and was more than likely related to cold 
exposure during service.  It was noted that his right hand 
findings were more severe than the left hand.  

In view of the evidence of frostbite of the right hand and 
both feet in service, the medical evidence of current 
residuals of frostbite of the right hand and both feet, and 
the absence of any medical evidence indicating that the 
veteran has no residuals of the service-incurred frostbite, 
the Board concludes that the preponderance of the evidence 
supports the veteran's claims.


Service Connection for Bilateral Hearing Loss Disability

The veteran's available service medical records are negative 
for evidence of hearing loss.  The report of a June 1953 
separation examination notes that whisper voice tests 
revealed 15/15 hearing bilaterally.  Post service medical 
records are likewise entirely negative for any evidence of 
hearing loss disability.  

The evidence of hearing loss disability or of a nexus between 
the claimed disability and the veteran's active service is 
limited to the veteran's own statements.  This is not 
competent evidence of the disability or of a nexus between 
the disability and the veteran's military service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to service connection for residuals of frostbite 
of the right hand is granted.  

Entitlement to service connection for residuals of frostbite 
of both feet is granted.  


REMAND

The veteran contends that an initial rating in excess of 20 
percent is warranted for residuals of frostbite of the left 
hand.  

In this case, it is noted that the most recent VA examination 
of record is dated in August 2000.  Thus, a current, 
comprehensive examination which addresses the current nature 
and extent of his frostbite residuals of the left hand is 
warranted.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and extent of all residuals of 
frostbite of the left hand.  Any 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to reviewed by the 
examiner.  The examiner should identify 
the currently present residuals of 
frostbite and all current manifestations 
of the disability, to include any 
symptoms and functional impairment due to 
the disability.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for a higher 
initial evaluation based on a de novo 
review of all of the relevant evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


